Citation Nr: 1820392	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  16-63 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for a traumatic brain injury (TBI).

4.  Entitlement to service connection for chronic fatigue syndrome (CFS), to include as secondary to a TBI.

5.  Entitlement to service connection for headaches, to include as secondary to a TBI.

6.  Entitlement to service connection for a bilateral eye disorder, to include as secondary to a TBI.

7.  Entitlement to service connection for a facial disorder, to include as secondary to a TBI.

8.  Entitlement to service connection for hypertension.

9.  Entitlement to service connection for scar formation, to include as secondary to a TBI.

10.  Entitlement to service connection for a right foot disorder, to include as secondary to the service-connected right ankle disability.

11.  Entitlement to service connection for a right knee disorder, to include as secondary to the service-connected right ankle disability.

12.  Entitlement to service connection for a right leg disorder, to include as secondary to the service-connected right ankle disability.

13.  Entitlement to an initial disability rating in excess of 10 percent for a painful scar of the right ankle.

14.  Entitlement to a compensable disability rating for a right ankle scar.

15.  Entitlement to a disability rating in excess of 10 percent for right ankle strain.

16.  Entitlement to a compensable disability rating for bilateral hearing loss.

17.  Whether new and material evidence has been received to reopen a claim for compensation pursuant to 38 U.S.C. § 1151 for a right hip disorder.

18.  Whether new and material evidence has been received to reopen a claim for compensation pursuant to 38 U.S.C. § 1151 for a left hip disorder.

19.  Whether new and material evidence has been received to reopen a claim for compensation pursuant to 38 U.S.C. § 1151 for a lumbar spine disorder.

20.  Entitlement to a total disability rating based on individual unemployability (TDIU).
21.  Entitlement to an effective date earlier than June 17, 2014 for the award of service connection for a painful scar of the right ankle.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to September 1981 in the United States Marine Corps.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from  February 2015 and March 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

The December 2016 statement of case (SOC) included a claim for a higher rating for tinnitus.  However, in his December 2016 VA Form 9, the Veteran limited the appeal to the above claims.  The claim for a higher rating for tinnitus is not currently on appeal.

The record also contains two SOCs issued in February 2014.  The Veteran did not perfect an appeal of the claims addressed by these SOCs.  Thus, those issues are not currently on appeal and will not be adjudicated by the Board.

The psychiatric claim for service connection was developed as four separate claims for service connection for depression, bipolar disorder, schizophrenia, and posttraumatic stress disorder (PTSD).  Pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009), the claims have been combined and recharacterized to include any acquired psychiatric disorder. 

In this regard, the Board also considered the decision of the United States Court of Appeals for the Federal Circuit  (Federal Circuit) in Boggs v. Peake, 520 F. 3d 1330 (Fed. Cir. 2008), which provides that a claim premised on a diagnosis not considered in prior decisions is treated as a new claim without the need for new and material evidence.  The RO denied a claim for service connection for depression in a final September 2013 rating decision.  Since then, other psychiatric disorders, including schizophrenia, have been diagnosed.  The Board thus finds that the current claim may be considered without regard to whether new and material evidence has been received.  

The claim for service connection for a right leg disorder has been construed to include the right hip.  The Veteran clarified, in February 2014, July 2014, and November 2014 statements, that he is seeking service connection for a disorder of the right hip as secondary to his right ankle disability.  A claimant is not required in filing a claim for benefits to identify a precise medical diagnosis or the medical cause of his condition; rather, he sufficiently files a claim for benefits "by referring to a body part or system that is disabled or by describing symptoms of the disability."  Brokowski v. Shinseki, 23 Vet. App. 79, 86 (2009).  

With further regard to the right leg claim, in a final June 2012 rating decision the RO denied service connection for right hip arthroplasty residuals.  As current claim includes the entire right leg, the Board will consider it without regard to whether new and material evidence has been received.  See Boggs, 520 F. 3d at 1330.  Moreover, as the record now contains a 2017 positive nexus opinion, as discussed in the remand below, the same result would be reached.

The electronic filing system contains that were associated with the record since the RO's last readjudication of the claims.  In the absence of a specific, written request for initial agency of original jurisdiction (AOJ) review of any additional evidence, there is an automatic waiver of AOJ review.  See 38 U.S.C. § 7105(e)(1), (2) (West 2012) (applicable in cases where the substantive appeal is filed on or after Feb. 2, 2013).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2012).

The issues of entitlement to service connection for a right foot disorder and right hip disorder, and entitlement to a TDIU, are addressed in the REMAND portion of the decision below  and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Depressive disorder is related to service.

2.  Sleep apnea is not attributable to service and an organic disease of the nervous system manifested by sleep apnea was not manifest within one year of separation from service.

3.  There is no probative evidence of a current TBI.

4.  There is no probative evidence of current CFS.

5.  The Veteran's migraine headaches are related to his service-tinnitus, and now-service connected depressive disorder.

6.  A bilateral eye disorder is not attributable to service.

7.  There is no probative evidence of a current facial disorder.

8.  Hypertension is not attributable to service and was not manifest within one year of separation from service.

9.  There is no probative evidence of current a scar formation disorder.

10.  The Veteran's right knee disorder was aggravated by his service-connected right ankle disability.

11.  There is only one painful right ankle scar.

12.  The right ankle scar has no disabling effects.

13.  The right ankle strain is not manifested by a marked limitation of motion.

14.  Hearing acuity is Level I bilaterally.  

15.  A September 2013 rating decision denied the Veteran's claims for compensation under 38 U.S.C. § 1151 for a right hip disorder, left hip disorder, and lumbar spine disorder.  There was no material evidence pertinent to the claims received within one year of the issuance of that decision.  The Veteran was notified of the decision and apprised of his appellate rights but did not appeal.  

16.  The evidence received since the September 2013 decision does not relate to an unestablished fact necessary to substantiate the claims for compensation under 38 U.S.C. § 1151 for a right hip disorder, left hip disorder, and lumbar spine disorder; it is cumulative of the evidence already of record.

17.  In September 1981, the Veteran separated from service; a claim for service connection for a right ankle disability or scar was not received within one year of the date of discharge. 

18.  An unappealed June 2012 rating decision granted service connection for a right ankle strain and assigned a separate rating for the associated scar under Diagnostic Code 7805 ; the RO declined to assign a rating for a painful scar.  The Veteran was notified of that decision and apprised of his appellate rights but did not perfect an appeal.  There was also no new and material evidence received within one year of the issuance of that decision.
19.  On June 17, 2014, the RO received claim for higher/separate ratings for the right ankle disability and associated scar.  

20.  In a February 2015 rating decision, the RO awarded service connection for a painful right ankle scar and assigned a 10 percent rating, effective June 17, 2014.

21.  There was no pending claim dated between the June 2012 rating decision and June 17, 2014, and a painful right ankle scar was not factually ascertainable during the one-year period prior to June 17, 2014.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for depressive disorder have been met. 38 U.S.C. §§ 1101, 1131, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

2.  The criteria for entitlement to service connection for sleep apnea have not been met.  38 U.S.C. §§ 1131, 1137, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).

3.  The criteria for entitlement to service connection for a TBI have not been met. 38 U.S.C. §§ 1110, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

4.  The criteria for entitlement to service connection for CFS have not been met. 38 U.S.C. §§ 1110, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

5.  The criteria for entitlement to service connection for migraine headaches have been met.  38 U.S.C. §§ 1131, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

6.  The criteria for entitlement to service connection for a bilateral eye disorder have not been met. 38 U.S.C. §§ 1101, 1131, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).
7.  The criteria for entitlement to service connection for a facial disorder have not been met. 38 U.S.C. §§ 1110, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

8.  The criteria for entitlement to service connection for hypertension have not been met.  38 U.S.C. §§ 1131, 1137, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).

9.  The criteria for entitlement to service connection for a scar formation disorder have not been met. 38 U.S.C. §§ 1110, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

10.  The criteria for entitlement to service connection for a right knee disorder have been met.  38 U.S.C. §§ 1131, 5103, 5103A, 5107 (West 2012); 38 C.F.R. § §§ 3.102, 3.303, 3.310 (2017).

11.  The criteria for the assignment of an initial rating in excess of 10 percent for a painful right ankle scar are not met.  38 U.S.C. § 1155, 5103, 5103A, 5107 (West 2012); 38 C.F.R. § 4.118, Diagnostic Code (DC) 7804 (2017).

12.  The criteria for the assignment of a compensable disability rating for the right ankle scar are not met.  38 U.S.C. § 1155, 5103, 5103A, 5107 (West 2012); 38 C.F.R. § 4.118, Diagnostic Code (DC) 7805 (2017).

13.  The criteria for a disability rating in excess of 10 percent for right ankle strain have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5271 (2017).

14.  The criteria for a compensable rating for bilateral hearing loss have not been met. 38 U.S.C. § 1155, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2017).

15.  The September 2013 rating decision denying compensation under 38 U.S.C. § 1151 for a right hip disorder, left hip disorder, and lumbar spine disorder is final.  38 U.S.C. § 7105 (West 2012); 38 C.F.R. §§ 20.302, 20.1103 (2017). 

16.  Evidence received since the September 2013 decision is not new and material, and the claims for compensation under 38 U.S.C. § 1151 for a right hip disorder, left hip disorder, and lumbar spine disorder are not reopened.  38 U.S.C. §§ 5108, 7105 (West 2012); 38 C.F.R. § 3.156 (2017).

17.  The criteria for effective date earlier than June 17, 2014 for the award of service connection for a painful scar of the right ankle have not been met.  38 U.S.C. § 5110 (West 2012); 38 C.F.R. § 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reaching the decisions below, the Board considered the Veteran's claims and decided entitlement based on the evidence. Neither the Veteran nor his representative have raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claims.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Service Connection Claims

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to show a service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Also, for certain chronic diseases, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307 (a)(3), 3.309(a).  For those listed chronic conditions, a showing of continuity of symptoms affords an alternative route to service connection when the requirements for application of the presumption are not met.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013).

In addition, service connection is warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is also warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(b).  

	Acquired Psychiatric Disorder

The Veteran has current psychiatric diagnoses of depressive disorder and PTSD, documented in a May 2017 private medical report of Dr. H.-G., and on VA examination in May 2014, respectively.  

The Veteran's service treatment records do not document complaints, treatment, or a diagnosis of a psychiatric disorder, including on examinations at entry and separation from service.  

The Veteran reports that in September 1978, his recruiting officer, R.H., and a friend who he had known since high school, K.F., died in a car accident as he was following behind them in a separate car.  He reports seeing the car leave the road, strike a tree, split in two, and catch on fire.  He reports he was involved in attempts to rescue the occupants from the car.  The Veteran states that at the time, he was providing recruiter assistance and was extensively involved in the recruitment of K.F. and others.
Service personnel records contain orders showing that the Veteran was assigned to temporary duty at the Marine Corps Recruiting Substation in Lake Charles, Louisiana in September 1978.  Personnel records also show the signature of R.H. on some of the Veteran's enlistment documents.  Newspaper articles and obituaries confirm the deaths of K.F. and R.H. together by motor vehicle accident outside of Oberlin, Louisiana, which the Board observes is in close geographical proximity to Lake Charles.  In February 2014, P.M., a staff non-commissioned officer from the Lake Charles recruiting office in 1978, submitted a letter corroborating the deaths of K.F. and R.H. in a vehicular accident.  P.M. described the Veteran's reaction to the accident, and his grief from K.F.'s death.

The RO obtained the 1978 Command Chronology from 9 recruiting sub-stations in Louisiana.  The report is brief, and lists five individuals as key personnel across the 9 locations.  The report also contains a short list of significant events, comprised mainly of information regarding award presentations and ceremonies.  The record also contains an email stating that the Marine Corps Headquarters did not have information regarding R.H. or K.F. passing away in 1978.

The Veteran additionally reports that around March 1980, during a live fire training exercise, an explosive that had been left over from a previous training detonated in close proximity to his face.  Service treatment records corroborate this incident, as the Veteran was treated for flashburns to the bilateral corneas.

On VA examination in May 2014, the examiner diagnosed PTSD.  The Veteran recounted his two stressful events, and the examiner determined that the motor vehicle accident was adequate to support the PTSD diagnosis.  The explosion event was not adequate to support the diagnosis.  The examiner did not provide a nexus opinion in the report.

In a March 2015 addendum opinion, the May 2014 examiner found that the Veteran's PTSD was less likely than not incurred in or caused by service.  As rationale, the examiner stated that the explosion event was not life-threatening, and that this event did not impact him as much as the other incident.

In May 2017 Dr. H.-G. completed a Disability Benefits Questionnaire.  She diagnosed depressive disorder and provided an additional assessment report.  She summarized pertinent evidence in the claims file and recounted the Veteran's in-service stressful events, including the 1978 motor vehicle accident.  She discussed psychiatric literature addressing the role of guilt in mental health diagnoses of active duty military personnel.  She also discussed medical literature linking psychiatric disorders with medical problems, including tinnitus.  She opined that the Veteran's depressive disorder more likely than not began during military service and continued uninterrupted to the present.  She further opined the psychiatric disorder was aggravated by the service-connected tinnitus and right ankle disabilities.

In light of the minimal search conducted by the RO to corroborate the motor vehicle accident and given the remainder of the evidence, the Board accepts the Veteran's contentions of in-service psychiatric trauma due to the events described.   The Board finds that the in-service events described by the Veteran are consistent with the places, types, and circumstances of his service.  38 U.S.C. § 1154(a); 38 C.F.R. § 3.303(a).  His contentions are corroborated by his military personnel records, the 1978 newspaper articles, the obituaries, and the buddy statement of P.M.  

In considering the evidence under the laws and regulations as set forth above, and resolving all reasonable doubt in his favor, the Board concludes that the Veteran is entitled to service connection for his depressive disorder.  The May 2017 report of Dr. H.-G. is adequate for the purposes of adjudication.  She based her conclusion on a review of the electronic claims file, including military records, and the Veteran's admissible and believable reports of in-service psychiatric symptoms.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  She provided a rationale for the conclusions reached based on medical literature.  By contrast, the probative value of the May 2014 VA examiner's opinion is diminished to the extent he did not actually provide a nexus statement between the current PTSD and the motor vehicle accident in service.   The evidence is at least in equipoise in showing that the Veteran has a depressive disorder attributable to service.  In resolving all reasonable doubt in the Veteran's favor, service connection is warranted.  

On a final note, VA is precluded from differentiating between the symptoms of the Veteran's service-connected depressive disorder and those of any other mental disorders in the absence of clinical evidence that clearly shows such a distinction.  See Mittleider v. West, 11 Vet. Ap. 181, 182 (1998).  Furthermore, because all psychiatric disorders, with the exception of eating disorders, are evaluated under the General Rating Formula for Mental Disorders, a single evaluation will be assigned that encompasses all of the Veteran's overlapping psychiatric symptoms, however diagnosed.  See Amberman v. Shinseki, 570 F.3d 1377, 1381 (2009).  Therefore, while treatment records suggest the Veteran also has other psychiatric disorders, the evidence does not differentiate symptoms attributable to those disorders from his depressive disorder.  Therefore, all psychiatric symptoms shall be attributed to the Veteran's now service-connected depressive disorder for rating purposes.  See Mittleider, 11 Vet. App. at 182.

	TBI, CFS, Facial Disorder, & Scar Formation Disorder

The Veteran seeks service connection for a TBI, as well as CFS and unspecified facial and scar formation disorders as secondary to the TBI.  

The probative evidence of record does not establish that the Veteran has a current TBI, CFS, a facial disorder, or a scar formation disorder.  With regard to a TBI, both the May 2014 VA psychiatric examiner and Dr. H.-G. specifically stated the Veteran does not have a current TBI or TBI residuals.  A June 2004 computed tomography (CT) scan of the head was negative.  The record contains a large volume of medical evidence, and there is no documentation of a TBI, CFS, a facial disorder, or a scar formation disorder anywhere in these records.  

Where the probative evidence establishes that a Veteran does not currently have a disorder for which service connection is sought, service connection is not warranted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  In the absence of probative evidence of a current disability, the other elements of service connection need not be addressed and the claim must be denied.

The Board has considered the Veteran's own assertions that he has a current TBI, and CFS, a facial disorder, and a scar formation disorder related to the TBI.  Although he is competent to report his symptoms, he has not been shown to have the medical training or expertise to be competent to render an opinion as to the medical diagnosis or etiology of these disorders.  See 38 C.F.R. § 3.159(a)(1)-(2); Jandreau, 492 F.3d at 1377; Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Moreover, the credibility of the general assertions is severely undermined by the absence of any post-service diagnosis of any of the conditions. 

The Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.

	Sleep Apnea & Hypertension

The Veteran has a provisional diagnosis of sleep apnea, documented in a May 2016 VA treatment record; the Board will resolve doubt and find there is a current disability.  He also has current hypertension, documented in a June 2015 VA treatment record.

Under VA regulations, hypertension must be confirmed by readings taken two or more times on at least three different days.  The regulation also clarifies that the term "hypertension" means that the diastolic blood pressure is predominantly 90mm or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm or greater with a diastolic blood pressure of less than 90mm. 38 C.F.R. § 4.104 , Diagnostic Code (DC) 7101, Note (1).  

Additionally, in order for hypertension to be considered compensably disabling, the evidence must show that diastolic pressure is predominantly 100 or more, systolic pressure is predominantly 160 or more, or there is a history of diastolic pressure predominantly 100 or more requiring continuous medication for control.  38 C.F.R. § 4.104, DC 7101.

With regard to sleep apnea, on his service entrance examination, no abnormalities involving sleep problems were noted, and the Veteran raised no pertinent complaints.  The STRs show no complaints, treatment, or documentation pertaining to sleep apnea.  On his September 1981 separation examination, pertinent abnormalities were not found.  He voiced no complaints in this regard.  There are no records showing complaints or treatment for sleep apnea within one year of discharge from service; the first documentation of the disorder is dated from 2016.
With regard to hypertension, STRs show that on entry into service, the Veteran's blood pressure was 128 systolic and 76 diastolic.  He did not report pertinent complaints on the accompanying Report of Medical History.  The STRs generated during the course of the Veteran's military service do not document any complaints, treatment, or diagnoses pertaining to hypertension.  On his separation examination, blood pressure was 120 systolic and 70 diastolic, and hypertension was not documented.  There are no records showing complaints or treatment for hypertension within one year of discharge from service; the first documentation of the disorder is dated from 2009.

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the preponderance of the evidence is against the claims.  The probative evidence does not show that the Veteran's sleep apnea or hypertension are related to his active military service.  The disorders were not found in service or within one year of separation from service; rather, the evidence reflects that the disorders were not shown until many years after service discharge.  There were no reports of any pertinent disability at discharge and the disorders were not found on his service discharge examination.  

The fact that he sought treatment for other conditions after service, but not sleep apnea or hypertension, weighs against the credibility of any statements that the disorders persisted since discharge.  See AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).

The record does not include an opinion on the matter of service connection.  However, in addition to the lack of credible lay or medical evidence showing that sleep apnea or hypertension were incurred during service, the evidence does not link the disorders to service or to a service-connected disability.  As there were no relevant complaints, treatment, or diagnoses in service, there is no injury, disease, or event to which a current disorder could be related.  The standards of McLendon v. Nicholson, 20 Vet. App. 79 (2006) are not met here.  Consequently, VA is under no duty to obtain a medical opinion addressing direct service connection.  
The Board has considered the Veteran's lay statements regarding the etiology of these disorders but finds that, under the facts of this case that include no continuous post-service symptoms, he does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of the medically complex disorders such as sleep apnea or hypertension.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service); King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2009) (holding that it was not erroneous for the Board to find that a lay veteran claiming service connection for a back disorder and his wife lacked the "requisite medical training, expertise, or credentials needed to render a diagnosis" and that their testimony "could not establish medical causation nor was it a competent opinion as to medical causation"); Clyburn v. West, 12 Vet. App. 296, 301 (1999) (holding that a veteran is not competent to relate currently diagnosed chondromalacia patellae or degenerative joint disease to the continuous post-service knee symptoms); Savage v. Gober, 10 Vet. App. 488, 496-97 (1997) (requiring that a veteran present medical nexus evidence relating currently diagnosed arthritis to in-service back injury). 

Sleep apnea and hypertension are medically complex disease processes because of their multiple etiologies, they require specialized testing to diagnose, and they manifest symptomatology that overlaps with other disorders.  The etiology of the Veteran's current sleep apnea and hypertension is a complex medical etiological question involving internal and unseen system processes, some of which are unobservable by the Veteran, especially in the context of this case where the weight of the evidence demonstrates no relevant symptoms for years after service, and shows denial of such symptoms at service separation.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, the doctrine is not for application.  

	Headaches & Right Knee Disorder

The Veteran has current migraine headaches, documented in a November 2017 DBQ of Dr. B.  The Veteran also has current right knee arthritis, documented in a March 2015 DBQ.

On the matter of direct service connection, the record does not contain a nexus opinion and STRs do not contain complaints, treatment, or diagnoses of migraine headaches or a right knee disorder.  The disorders were not documented until many years after service discharge.  See AZ, 731 F.3d at 1303.  The Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of the medically complex disorders such as migraine headaches and knee arthritis.  See Kahana, 24 Vet. App. at 437.  VA is under no duty to obtain a medical opinion addressing direct service connection.  The Board will thus turn to a discussion of secondary service connection.

On VA examination in March 2015, the examiner opined that the current right knee disorder was less likely than not proximately due to or the result of the service-connected right ankle disability.  The examiner stated that the two conditions were not medically related and medical literature did not support a relationship.

In November 2017, Dr. B. completed a DBQ pertaining to the Veteran's headaches.  She diagnosed migraine headaches and opined that the service-connected tinnitus and the (now-service connected) depressive disorder aided in the development of, and permanently aggravated, the headaches.  She stated it is known that damage to the auditory system, resulting in tinnitus, is a cause of headaches.  She also stated that medical research has linked headaches and mental health conditions because pain and mood are regulated by the same part of the brain.  She stated it is well established that mental disorders both cause and aggravate headaches.  
With regard to the right knee, Dr. B. opined it was as likely as not that the Veteran's current right knee disorder has been aggravated by the service-connected right ankle disability.  She cited numerous post-service medical records documenting the Veteran's abnormal gait caused by his right ankle disability.  She explained that depending on the magnitude of a limp, there will be an exaggerated side-to-side vertical displacement of the body's center of gravity.  When weight is transferred to the good leg, the repositioning of the center of gravity in the mid-line is, in part, due to the pull of the para-lumbar and abdominal musculature as well as the hip abductor muscles on the normal side.  The increased muscle pull increases the force transmitted across various joints, including the knee.

In considering the evidence under the laws and regulations as set forth above, and resolving all reasonable doubt in his favor, the Board concludes that the Veteran is entitled to secondary service connection for his headaches, as caused by the service-connected tinnitus and depressive disorder, as well as the right knee disorder, as aggravated by the service-connected right ankle disorder.

The November 2017 positive nexus opinion of Dr. B. on headaches constitutes the entirety of the evidence on secondary service connection, and her opinion on the right knee constitutes the entirety of the evidence on the matter of secondary aggravation.  There is no evidence to the contrary of this opinion as the March 2015 examiner did not discuss headaches and addressed only secondary causation as to the right knee.  The Court has cautioned VA against seeking a medical opinion where favorable evidence in the record is unrefuted.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003).  

The November 2017 report is adequate for the purposes of adjudication.  Dr. B. based her conclusions on a review of the record and provided a rationale for her opinions, based on medical literature.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  While she did not expressly quantify the baseline level of disability under 38 C.F.R. §  3.310 for the right knee, she did pinpoint a worsening of knee symptoms to approximately 2004 when an altered gait was documented.  The Board thus finds that there is a sufficient temporal reference point upon which the rater can determine the baseline and whether any offset in award is required.
In sum, the evidence is at least in equipoise in showing that the Veteran has headaches caused by service-connected disabilities, and a right knee disorder that has been aggravated by a service-connected disability.  In resolving all reasonable doubt in the Veteran's favor, secondary service connection is warranted.  

	Eye Disorder

The Veteran has a current diagnosis of photophobia, documented on a November 2011 VA examination.

On his May 1978 service entrance examination, no abnormalities involving the eyes were noted and the Veteran did not report pertinent complaints.  STRs show that in February 1980, a flash bang tied to a limb went off in close proximity to the Veteran's face.  He was treated for a flashburn to the bilateral corneas with eye patches and ointment.  A May 1980 service examination revealed no abnormalities of the eyes or vision.  On his September 1981 separation examination, no abnormalities of the eyes or vision were found, and the Veteran raised no pertinent complaints.

The November 2011 VA examiner provided an addendum to his report in December 2012, and opined that the current photophobia was less likely as not caused by or a result of his bilateral keratitis (cornea inflammation) because the bilateral keratitis resolved without any residuals in service.

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the preponderance of the evidence is against the claim.  The probative evidence does not show that the Veteran's photophobia is related to his active military service.  The disorder was not found within one year of separation from service; rather, the evidence reflects that the disorder was not shown until approximately 2011, many years after service discharge.  The fact that he sought treatment for other conditions after service, but not photophobia, weighs against the credibility of any statements that the disorder persisted since discharge.  See AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).

The medical opinion evidence is also persuasive.  The November 2011 VA examiner addressed the contentions of direct service connection, and provided a discussion addressing all of the Veteran's pertinent in-service and post-service medical history, but opined that the current photophobia was not related to military service because the corneal condition resolved during service.  The examiner based his conclusions on an examination and discussion of pertinent records in the claims file.  He reviewed the reported history and symptoms in rendering the opinions, and provided a rationale for the conclusions reached.

To the extent the Veteran seeks service connection for his photophobia as secondary to a TBI, as the TBI claim has been denied, secondary service connection is not possible in this regard.

The only evidence to the contrary of the VA examination reports is the lay evidence.  The Board finds that the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of medically complex disorders, such photophobia.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service); King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2009) (holding that it was not erroneous for the Board to find that a lay veteran claiming service connection for a back disorder and his wife lacked the "requisite medical training, expertise, or credentials needed to render a diagnosis" and that their testimony "could not establish medical causation nor was it a competent opinion as to medical causation"); Clyburn v. West, 12 Vet. App. 296, 301 (1999) (holding that a veteran is not competent to relate currently diagnosed chondromalacia patellae or degenerative joint disease to the continuous post-service knee symptoms); Savage v. Gober, 10 Vet. App. 488, 496-97 (1997) (requiring that a veteran present medical nexus evidence relating currently diagnosed arthritis to in-service back injury). 

Photophobia comprises a medically complex disease process because of its multiple etiologies, requires specialized testing to diagnose, and manifests symptomatology that could overlap with other disorders.  The etiology of the Veteran's current photophobia is a complex medical etiological question involving internal and unseen system processes, some of which are unobservable by the Veteran, especially in the context of this case where the weight of the evidence demonstrates no photophobia for years after service.

The Board has considered the applicability of the benefit of the doubt doctrine, but as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.

Claims for Higher Ratings

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disability specified is considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability. 38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings. 

The VA examination reports discussed below are adequate for adjudication.  The examiners examined the Veteran, considered his history, and set forth objective findings necessary for adjudication.  In assessing the severity of the Veteran's disabilities, the Board has considered the Veteran's own assertions, which he is certainly competent to provide.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994) and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, the criteria needed to support a higher rating for the disability requires medical findings that are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-138 (1994).  The Veteran's statements are not considered more persuasive than the objective medical findings which, as indicated below, do not support a higher rating than that already assigned.

      Right Ankle Strain

In a June 2012 rating decision, the RO granted service connection for the right ankle strain, and assigned a 10 percent rating under 38 C.F.R. § 4.71a, DCs 5003-5271, effective September 7, 2011.  

In the February 2015 rating decision on appeal, the 10 percent rating was continued.

Diagnostic Code 5271 pertains to limited motion of the ankle.  That code provides a rating of 10 percent for "moderate" limitation of motion, and a maximum rating of 20 percent for "marked" limitation of motion.  

The words "mild," "moderate," and "marked" are not defined in the VA Schedule for Rating Disabilities. Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.   

According to the rating schedule, normal dorsiflexion of the ankle is to 20 degrees, and normal plantar flexion of the ankle is to 45 degrees.  38 C.F.R. § 4.71, Plate II.   

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

On VA examination November 2011, the Veteran reported decreased motion and pain with prolonged walking.  He denied flare-ups and reported the condition was more of a chronic, daily type.  On examination, plantar flexion was to 45 degrees or greater with pain at 45 degrees or greater, and dorsiflexion was to 20 degrees or greater with no objective evidence of painful motion.  He could perform repetitive-use testing with 3 repetitions with no change in the range of motion.  There was no functional impairment of the ankle.  There was no localized tenderness or pain on palpation.  Muscle strength testing was normal.  Laxity was not shown.  There was no ankylosis.  There were no shin splints or malunion of the calcaneous (os calcis) or talus (atragalus).  X-rays did not show abnormalities. 	

On VA examination in October 2014, the Veteran reported using an ankle brace.  He reported swelling with excessive walking.  He had flare-ups that prevented walking for a day to a week, more than twice per month.  He stated his ankle disability limited walking, standing, and stair climbing.

On examination, plantar flexion was to 40 degrees and dorsiflexion was to 10 degrees.  Functional loss included a loss of the full push-off function.  Pain was noted but it did not cause functional loss.  There was pain with weight bearing and pain on palpation.  He could perform repetitive use testing with no additional loss of motion.  Pain limited functional ability during a flare-up but the examiner could not determine the loss of motion during a flare-up.  Additional factors of disability included swelling, disturbance of locomotion, and interference with sitting and standing.  Muscle strength was normal.  There was no instability or dislocation, and no shin splints.  He had not had a talectomy or astragalectomy.  The Veteran reported regular use of a brace and cane.  

Considering the pertinent evidence in light of the governing legal authority, the Board finds the preponderance of the evidence is against a 20 percent rating based on "marked" limitation of motion.  The Veteran's range of motion was normal on VA examination in November 2011.  There was no functional impairment of the ankle and essentially no abnormalities of any kind were found.  On VA examination in October 2014, his range of motion in plantar flexion was nearly normal.  Pain did not cause functional loss, muscle strength was normal, and there was no instability or dislocation.  The Board cannot find a "marked" ankle disability.

The preponderance of the evidence shows no additional loss of motion on repetition, and his pain and functional loss has already been considered in awarding the current rating under DC 5271.  The Board finds insufficient evidence to support a finding that his pain is so disabling as to actually or effectively limit ankle motion to such an extent as to warrant the assignment of a higher rating under 38 C.F.R. § 4.71a, Diagnostic Code 5271. 

The Board considered all other diagnostic codes pertaining to the ankle but none provide the basis for an increase in excess of 10 percent.  Diagnostic Code 5003 does not provide the basis for an increased evaluation because the disability does not involve two or more joint groups with occasional incapacitating exacerbations.  As the ankle is not ankylosed, DCs 5270 and 5272 do not apply.  DC 5273 does not apply as there is no evidence of malunion of os calcis or astragalus.  DC does not apply as there has not been an astragalectomy.  

For all the foregoing reasons, the Board finds that the preponderance of the evidence is against any higher or separate rating for the Veteran's right ankle disability.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, the doctrine is not for application. 

      Right Ankle Scars

In a June 2012 rating decision, the RO granted service connection for a right ankle scar and assigned a noncompensable rating from September 7, 2011, pursuant to 38 C.F.R. §4.118, Diagnostic Code 7805.  

In the February 2015 rating decision on appeal, a compensable rating was denied.  The RO additionally assigned a 10 percent rating for a painful right ankle scar from June 17, 2014, pursuant to 38 C.F.R. §4.118, Diagnostic Code 7804.  

There are several diagnostic codes pertaining to scars.  DC 7800 pertains to scars and disfigurement of the head, face, or neck.  Diagnostic Code 7801 applies to scars not of the head, face, or neck, that are deep and nonlinear; a compensable rating requires evidence of a scar of at least 6 inches.  Diagnostic Code 7802 provides a compensable rating with evidence of a superficial, nonlinear scar not of the head, face, or neck, that is of an area 144 square inches or greater.  DC 7804 provides a higher rating of 20 percent with evidence of three or four scars that are unstable or painful.  Diagnostic Code 7805 rates based on the effects of the scar under Diagnostic Codes 7800-7804, or based on any disabling effect not considered in a rating provided under Diagnostic Codes 7800-7804.  

On VA examination in November 2011, the examiner found a scar of the lateral right ankle, measuring 24 cm x 0.4 cm.  The scar was liner and without depression, tissue loss, color difference, or adherence.  The scar was not painful or unstable, and the total area was not greater than 39 square centimeters.  

On VA examination in October 2014, the examiner found that the right ankle scar was painful.  It was not unstable.  It measured less than 39 square centimeters.  It did not result in any limitation of function, and there were no other pertinent findings, complications, conditions, signs, or symptoms associated with the scar.

The preponderance of the evidence is against a compensable rating for the right ankle scar under DC 7805.  As the scar is not shown to have disabling effects, a compensable rating cannot be assigned under DC 7805.  The preponderance is also against a rating higher than 10 percent under DC 7804 as there is only one scar.  DC 7800 does not apply because the scar does not affect the head, face, or neck.  The scar is not of the requisite size to warrant a higher or separate rating under DC 7801 or 7802.  

In reaching this decision the Board considered the doctrine of reasonable doubt, however, the doctrine is not for application.  

      
      
      Bilateral Hearing Loss

In a June 2012 rating decision, the RO granted service connection for bilateral hearing loss and assigned a noncompensable rating, effective September 7, 2011.

In the February 2015 rating decision on appeal, the noncompensable rating was continued.

Under the applicable criteria, disability ratings are determined by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from 0 percent to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies 1000, 2000, 3000 and 4000 Hertz.

The rating schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a puretone audiometry test.  

The vertical lines in Table VI represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  See 38 C.F.R. 
§ 4.85.  The horizontal columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone decibel loss.  The percentage evaluation is found from Table VII by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation level for the ear having the poorer hearing acuity.  38 C.F.R. § 4.85.

Exceptional patterns of hearing impairment are addressed in 38 C.F.R. § 4.86, although this regulation is not applicable here.  

On VA examination November 2011, the Veteran reported that hearing loss and ringing in the ears.  The following pure tone thresholds, in decibels, were obtained:


HERTZ




1000
2000
3000
4000
RIGHT
25
30
45
80
LEFT
25
30
40
40

The pure tone threshold average was 40 decibels in the right ear and 38.75 decibels in the left ear.  The speech discrimination score was 92 percent in the right ear and 94 percent in the left ear.  Applying the method for evaluating hearing loss to the results of the Veteran's audiological evaluation reveals Level I hearing bilaterally.  Combining these according to Table VII reveals a noncompensable rating.  

On VA examination in September 2014, the Veteran reported having trouble hearing people speaking generally.  The following pure tone thresholds, in decibels, were obtained:  


HERTZ




1000
2000
3000
4000
RIGHT
20
20
40
80
LEFT
25
20
40
75

The pure tone threshold average was 45 decibels in the right ear and 33.75 decibels in the left ear.  The speech discrimination score was 92 percent in the right ear and 94 percent in the left ear.  Applying the method for evaluating hearing loss to the results of the Veteran's audiological evaluation reveals Level I hearing bilaterally.  Combining these according to Table VII reveals a noncompensable rating.  

The preponderance of the evidence is against the assignment of a compensable rating for the Veteran's hearing loss disability at any time during the appeal period, based on the audiometric data of record.  The Board finds that no higher evaluation can be assigned pursuant to any other Diagnostic Code.  Because there are specific Diagnostic Codes to evaluate hearing loss, consideration of other codes for evaluating the disability is not appropriate.  

In reaching this decision the Board considered the doctrine of reasonable doubt, however, the doctrine is not for application.  

New and Material Evidence Claims

A veteran disabled as a result of VA medical treatment may receive compensation for a qualifying additional disability in the same manner as if such additional disability were service-connected.  38 U.S.C. § 1151.  

An additional disability is a qualifying disability if: (1) it was not the result of the veteran's willful misconduct; (2) the disability was caused by VA hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the VA; and, (3) the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance on the part of the VA in furnishing the hospital care, medical or surgical treatment, or examination; VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's informed consent; or the proximate cause of the disability was an event not reasonably foreseeable.  38 U.S.C. § 1151(a).

Generally, a claim that has been denied in a final, unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C. § 7105(c).  An exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).

In deciding whether new and material evidence has been received, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

In a rating decision of September 2013, the RO denied compensation pursuant to 38 U.S.C. § 1151 for a right hip disorder, left hip disorder, and lumbar spine disorder.  The evidence at the time consisted of statements from the Veteran, VA treatment records, private treatment records, and a September 2013 VA examination report.  The evidence also consisted of approximately 10 articles concerning metal hip implants and problems surrounding particular implant devices manufactured for physician use by various companies.  

With regard to right hip, the record showed discussions between the Veteran and his physicians regarding the possibility of a right hip replacement, including complications and risks, on July 21, 2005 and March 6, 2012.  On March 19, 2012, he underwent a total right hip replacement.  Follow-up records indicated no complications.  The RO found no evidence that VA either caused, or proximately caused, any additional disability of the right hip.

With regard to the left hip, the record showed discussions between the Veteran and his physicians regarding the possibility of a left hip replacement, including complications and risks, on July 31, 2009.  A total left hip replacement was performed on August 6, 2009.  Follow-up treatment records showed treatment for pain.  The Veteran's particular hip implant device had not been recalled by the manufacturer, however.  The Veteran underwent a revision surgery on February 19, 2013.  On VA examination in September 2013, a VA examiner concluded that the revision procedure was not likely due to an improper hip implant placement, and was not the result of VA carelessness, negligence, lack of skill, or similar instance of fault.  The examiner acknowledged the articles submitted by the Veteran concerning hip implant devices, but noted that the Veteran's implant device was an FDA-approved prosthetic implant in general population use in 2009.  The examiner stated the Veteran had experienced equipment failure of the prosthesis itself, but this was in no way linked to improper care provided by the VA system or VA physicians.  The claim was denied as VA medical services did not proximately cause an additional disability.  

With regard to the lumbar spine, the record showed a history of low back pain since 1983, with 5 surgical procedures.  However, the RO denied the claim as there was no evidence that VA either caused, or proximately caused, any additional disability of the lumbar spine.

There was no material evidence received pertinent to the issue within one year of the issuance of the decision.  The Veteran was notified of that decision and of his appellate rights, but he did not appeal the decision.  The September 2013 decision is therefore final as to the evidence then of record, and is not subject to revision on the same factual basis.  He has not raised a motion to revise that decision based on clear and unmistakable error.  

The evidence received since the last final September 2013 rating decision includes statements from the Veteran, VA treatment records, private treatment records, and VA examination reports pertaining to other conditions.  He has also submitted further articles concerning metal hip implants and problems surrounding implant devices; these articles are cumulative and not specific to the facts of the Veteran's particular case.  The basis for the prior denial was a lack of probative evidence establishing that VA caused or proximately caused an additional disability of the right hip, left hip, or lumbar spine.  The records received since September 2013 do not contain any new and material discussion in this regard.  The statements of the Veteran, while both admissible and believable, are repetitive of statements made prior to September 2013.  The prior evidentiary defect has not been cured, nor has it triggered VA's duty to provide further assistance.  The evidence is cumulative and redundant of that already of record when the claim was denied in September 2013.  

The Veteran's attorney has submitted January 2018 evidence and argument concerning the bilateral hips and lumbar spine, including a November 2017 medical opinion of Dr. B.  However, this evidence and argument pertains to direct service connection, not compensation pursuant to 38 U.S.C. § 1151.  

In sum, the additional evidence received since the September 2013 rating decision does not relate to an unestablished fact necessary to substantiate the claims, nor does it raise a reasonable possibility of substantiating the claims.  The benefit-of-the-doubt doctrine is not for application.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993) (the benefit-of-the-doubt doctrine is not applicable to applications to reopen a claim unless the threshold burden of submitting new and material evidence has been met).  The claims are not reopened.

Earlier Effective Date Claim

Generally, the effective date of an award of disability compensation based on an original claim shall be the date of receipt of the claim or the date entitlement arose, whichever is later. 38 U.S.C. § 5110 (a); 38 C.F.R. § 3.400.  However, if the claim is received within one year after separation from service, the effective date of an award of disability compensation shall be the day following separation from active service. 38 U.S.C. § 5110 (b)(1); 38 C.F.R. § 3.400 (b)(2)(i).  With respect to claims to reopen, the effective date for an award of benefits will be the date of the new claim or the date entitlement arose, whichever is later. 38 C.F.R. § 3.400 (r).  

Under 38 U.S.C. § 5110 (a), the effective date of an increase in a veteran's disability compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C. § 5110 (b)(2) provides an exception to this general rule: "The effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date."  Thus, "the plain language of [section] 5110(b)(2) . . . only permits an earlier effective date for increased disability compensation if that disability increased during the one-year period before the filing of the claim."
	
Thus, three possible dates may be assigned depending on the facts of an increased rating earlier effective date case:

(1) If an increase in disability occurs after the claim is filed, the date that the increase is shown to have occurred (date entitlement arose) (38 C.F.R. § 3.400 (o)(1));

(2) If an increase in disability precedes the claim by a year or less, the date that the increase is shown to have occurred (factually ascertainable) (38 C.F.R. § 3.400 (o)(2)); or

(3) If an increase in disability precedes the claim by more than a year, the date that the claim is received (date of claim) (38 C.F.R. § 3.400 (o)(2)).

See Gaston v. Shinseki, 605 F.3d 979, 982-84 (Fed. Cir. 2010); Harper v. Brown, 10 Vet. App. 125, 126 (1997).

"Claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992). 

VA amended its regulations on March 24, 2015 to require that all claims governed by VA's adjudication regulations be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises. See 79 Fed. Reg. 57660 (Sept. 25, 2014). The amendments, however, are only effective for claims and appeals filed on or after March 24, 2015. As this appeal was filed prior to that date, the amendments are not applicable in this instance and the regulations in effect prior to March 24, 2015 will be applied.

The Veteran separated from service in September 1981.  A claim for service connection for a right ankle disability or scar was not received within one year of the date of discharge. 

In a June 2012 rating decision, the RO granted service connection for right ankle strain, and assigned a 10 percent rating, effective September 7, 2011.  A separate rating for a surgical scar of the right ankle, rated under DC 7805 was granted, and a noncompensable rating was assigned effective September 7, 2011.  

The underlying VA examination report of November 2011 showed a scar on the lateral right ankle measuring 24 cm x 0.4 cm.  The scar was linear and without depression, tissue loss, color difference, or adherence.  The scar was not unstable or painful.  In the June 2012 rating decision, the RO explicitly found that the scar was neither painful nor unstable, and thus assigned a rating under DC 7805.  The diagnostic code pertaining to painful or unstable scars is DC 7804; DC 7805 applies to scars with other disabling effects.  The Board thus finds that the matter of entitlement to a rating for a painful scar under DC 7804 was adjudicated by the June 2012 rating decision.  See, e.g., Adams v. Shinseki, 568 F.3d 956, 965 (Fed. Cir. 2009); Cogburn v. Shinseki, 24 Vet. App. 205, 212-214 (2010).

The Veteran was notified of his appellate rights following the June 2012 rating decision.  He began pursuing an appeal by filing a notice of disagreement.  The RO issued a SOC in February 2014, but the Veteran did not perfect this appeal by filing a VA Form 9 or substantive appeal.  He did not submit new and material evidence pertaining to a painful scar within one year, and the June 2012 rating decision became final.  The effect of that finality is to preclude an award of an effective date prior that denial.  The Veteran has not raised a motion of clear and unmistakable error (CUE) or otherwise challenged the finality of that decision.  

Following the June 2012 rating decision, on June 17, 2014 the RO received a claim for a higher rating for the service-connected right ankle disability and right ankle scar.  In the February 2015 rating decision on appeal, based on the underlying VA examination report, the RO found the right ankle scar was also painful.  The RO awarded separate service connection for pain and assigned a 10 percent rating under DC 7804, effective June 17, 2014.  The RO also adjudicated the claims for higher ratings for the service-connected right ankle strain and the separate scar rating under DC 7805.  

The Veteran expressed his timely disagreement with the effective date set forth in the June 2012 rating decision.  See Rudd v. Nicholson, 20 Vet. App. 296, 299-300 (2006).  He contends that the proper effective date for the award of service connection is 1981 when he was discharged from service.

The claim here may arguably be construed as either a claim for an earlier effective date for service connection for a painful scar, or an earlier effective date for a higher rating as associated scars may be viewed as part and parcel of the underlying increased rating claim.  The Board will analyze the claim both ways.

When viewed as a claim for an earlier effective date for service connection for the painful scar, because the current effective date of service connection was based upon the date his June 2014 claim was received, the question before the Board is whether there are any earlier claims upon which an earlier effective date of service connection may be granted.  On review of the record, however, the Board can point to no communication dated after the last final rating decision of June 2012, and prior to the June 2014 correspondence, that could be interpreted as an informal claim for service connection for a painful right ankle scar.  Thus, the only date that could serve as a basis for the award of service connection is the date of receipt of the Veteran's claim for service connection on June 17, 2014.  

The exact date on which entitlement arose need not be ascertained in order to conclude that the June 17, 2014, date selected by the RO is the earliest possible effective date here.  The reason for this is that, to the extent that entitlement arose prior to June 17, 2014, the date of claim would be the later of the two, and hence the correct effective date as provided by 38 C.F.R. § 3.400(b)(2).  Any evidence showing that the entitlement occurred after June 17, 2014would similarly not entitle the Veteran to an effective date earlier than that already assigned.  
  
The Board has considered the Veteran's arguments concerning what he believes the effective date should be.  However, as discussed, a claim regarding the right ankle was not received within one year of discharge, and prior to June 17, 2014, the claim was last adjudicated by the RO in a final June 2012 rating decision.  The preponderance of the evidence is against the assignment of an effective date earlier than June 17, 2014 for service connection for a painful right ankle scar.

When viewed as a claim for an earlier effective date for a higher rating, again, the Board finds no document dated between the June 2012 rating decision and June 17, 2014 that indicates an intent on the part of the Veteran to seek an increased rating for his right ankle disability or scar.  While there are medical records dated during this time period, they too do not represent any informal claim for benefits.  The Board therefore finds that there was no pending claim prior to the June 17, 2014  claim.

The only remaining question is whether it was factually ascertainable that there was an increase in the disability within a year prior to June 17, 2014.  The Board can point to no evidence dated within one year of June 17, 2014 pertinent to a painful right ankle scar or otherwise indicating the applicability of rating under DC 7804.

As there is no document dated between June 2012 and June 17, 2014, that could be construed as an informal claim for an increased rating for the Veteran's right ankle disability and scar, and a painful right ankle scar was not factually ascertainable within one year of June 17, 2014, an earlier effective date is not warranted.  

The preponderance of the evidence is against the claim and the benefit-of-the-doubt doctrine is not for application.  




ORDER

Service connection for an acquired psychiatric disorder is granted. 

Service connection for sleep apnea is denied.

Service connection for a traumatic brain injury is denied.

Service connection for chronic fatigue syndrome is denied.
Service connection for migraine headaches as secondary to the service-connected tinnitus and depressive disorder is granted. 

Service connection for a bilateral eye disorder is denied.

Service connection for a facial disorder is denied.

Service connection for hypertension is denied.

Service connection for scar formation is denied.

Service connection for a right knee disorder, as aggravated by the service-connected right ankle disability, is granted. 

An initial disability rating in excess of 10 percent for a painful scar of the right ankle is denied.

A compensable disability rating for a right ankle scar is denied.

A disability rating in excess of 10 percent for right ankle strain is denied.

A compensable disability rating for bilateral hearing loss is denied.

The application to reopen the claim for compensation pursuant to 38 U.S.C. § 1151 for a right hip disorder is denied.

The application to reopen the claim for compensation pursuant to 38 U.S.C. § 1151 for a left hip disorder is denied.

The application to reopen the claim for compensation pursuant to 38 U.S.C. § 1151 for a lumbar spine disorder is denied.

An effective date earlier than June 17, 2014 for the award of service connection for a painful scar of the right ankle is denied.


REMAND

With regard to the claim for a right foot disorder, an October 2013 VA x-ray report shows degenerative changes of the right foot.  On his September 1981 Report of Medical History on separation from service, the examiner noted "foot trouble from r. ankle problem."  Additionally, the Veteran seeks service connection for this disorder as secondary to his service-connected right ankle disability.  A VA examination has not been provided, and an opinion on both direct and secondary service connection is needed.

With regard to the claim for a right leg disorder, to include the right hip, in the November 2017 report, Dr. B. opined that the hip disorder was more likely than not aggravated by the Veteran's service-connected right ankle disability.  However, the Veteran's current right leg/hip diagnosis is not clear.  Treatment records appear to indicate only pain/arthralgia.  Dr. B. did not identify a current right hip disorder in her report.  The Veteran has not been afforded a VA examination for this claim and an opinion is needed to resolve the matter.

The claim for a TDIU is intertwined with the service connection claims being remanded.  A potential grant of service connection for the claims, and any statement made by the examiner on the impact of the disorder on employability pursuant to the applicable examination worksheet, would affect adjudication of the TDIU issue.  Moreover, adjudication of the TDIU claim must be deferred pending the RO's implementation of the Board's awards of service connection above, including the assignment of ratings and effective dates.

Accordingly, these claims are REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Afford the Veteran a VA examination addressing the etiology of his right foot and right leg/hip disorders.  All current disorders must be identified.  A rationale must be provided for all conclusions reached.

The examiner must provide an opinion as to (i.) whether it is at least as likely as not (50 percent probability or greater) that any right foot or right leg/hip disorder began during active service or is related to any incident of service, and (ii.) whether it is at least as likely as not that any such disorder was (a) caused or (b) aggravated (chronically worsened) by the service-connected right ankle disability.

In rendering the opinion, the examiner must consider:

* September 1981 Report of Medical History on separation, wherein the examiner noted "foot trouble from r. ankle problem."
* November 2017 report of Dr. B.

2.  Thereafter, readjudicate the claims, considering all evidence.  If the benefits sought remain denied, the 
Veteran should be provided a SSOC.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


